Case 1:19-cr-00718-AJN Document 14 Filed 01/21/20 Page 1 of 1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

January 21, 2020

BY ECF

!

The Hon. Alison Nathan
United States District Judge I
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square i. yo
New York, New York 10007 -
i

!

Re: United States y. Eric Cruz, 19 Cr. 718 (AJN) JAN ? 1.2N20

Dear Judge Nathan:

The government writes to provide a status update and to seek an adjournment in the above-
captioned violation of supervised release proceeding scheduled for January 22, 2020 at 12:45 pm.

As noted in the government’s prior letter of January 15, a criminal matter pending before Judge
Hellerstein involves conduct overlapping with the specifications before the Court. See United States v.
Cruz, 19 Cr. 775 (AKH). A conference had been scheduled in that matter for January 17, 2020, and the
government had understood that the defendant would enter a guilty plea. Since the government sent its
January 15 letter, Judge Hellerstein referred the guilty plea to magistrate court, and the guilty plea will now
be taken on Friday, January 24, at 10:30 am.

The government proposes that the conference scheduled in this case for tomorrow be adjourned
until after the defendant’s guilty plea in the overlapping criminal case, at which point the parties will discuss
the implications of that plea on the VOSR matter currently pending before the Court. The defendant
consents to the adjournment.

 

 

The status conference scheduled for January Respectfully Submitted,
22, 2020 is hereby adjourned to January 30,

2020 at 11:00 a.m. GEOFFREY S. BERMAN
SO ORDERED. United States Attorney

 

 

Z

ok ERED: | lan | ss by: /s/ Kevin Mead

Kevin Mead
¢ Assistant United States Attorney

HOW. ALISON J. NATHAN (212) 637-2211
UNITED STATES DISTRICT JUDGE

Ce: Amy Gallichio, Esq. (by CM/ECF)

 

 

 
